Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karapatis et al. (US Patent Application Publication No. 2016/0306325). With regard to Claims 1 and 14-15, Karapatis discloses a resonant member (1) for a striking mechanism (50) of a watch (100) or of a music box (200), comprising at least one resonant part (2) arranged to vibrate and resonate once activated, wherein at least the resonant part is made from an alloy of tungsten or tantalum or rhodium or hafnium (Paragraph 0041) with more than 51% by weight of tungsten or tantalum or rhodium or hafnium in the alloy. The method limitations are deemed inherent to the device.
With regard to Claim 2, Karapatis discloses the member comprising an attachment part (3) made integral with the resonant part in one-piece form.
With regard to Claim 3, Karapatis discloses (in Figs. 1-4) the alloy of tungsten or tantalum or rhodium or hafnium being determined such that the ratio between the Young's modulus and the density or specific mass is smaller than 28•106 (m/s)2.
With regard to Claim 4, Karapatis discloses (in Figs. 1-4) the hardness of the resonant part and/or of an attachment part is greater than 250 HV.
With regard to Claim 5, Karapatis discloses the resonant part comprising one or more gongs (2).
With regard to Claim 6, Karapatis discloses the resonant part comprising at least two gongs (2) capable of being disposed one atop the other inside a watch case and having different lengths in order to each generate a specific different note once activated for a minute repeater.
With regard to Claim 7, Karapatis discloses the resonant part comprising at least four gongs (2) having different lengths in order to each generate a specific different note once activated for a chiming mechanism, and wherein a first gong (Fig. 5) and a second gong (Fig. 5) are capable of being placed one atop the other inside a watch case, in that a third gong (Fig. 5) and a fourth gong (Fig. 5) are capable of being placed one atop the other inside a watch case, in that the third gong is intended to be coaxially mounted inwardly and in the same plane as the first gong, and wherein the fourth gong is intended to be coaxially mounted inwardly and in the same plane as the second gong.
With regard to Claim 8, Karapatis discloses the gong being connected at one end to the attachment part and another end is free to move (Fig. 5), and wherein the gong is of circular shape to be disposed inside a watch case (case of 100) describing a circular sector with an angle of between 185° and 220°.
With regard to Claim 9, Karapatis discloses the gong having a circular or rectangular cross-section (Fig. 5) of dimensions greater than or equal to 0.4 mm.
With regard to Claim 10, Karapatis discloses the alloy of tantalum or rhodium or hafnium contains one or more materials.
With regard to Claim 11, Karapatis discloses the tungsten alloy contains one or more materials (Paragraph 0041).
With regard to Claim 12, Karapatis discloses (Fig. 5) the gong or gongs being obtained by milling, electroerosion, laser machining, moulding, casting or hot pressing.
With regard to Claim 13, Karapatis discloses the member being made of an alloy (Paragraph 0041) with more than 75% by weight of tungsten or tantalum or rhodium or hafnium.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses devices, similar to Applicant’s claimed invention, having resonant parts that vibrate and resonate when activated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWIN A. LEON/Primary Examiner, Art Unit 2833